Title: To John Adams from William Gordon, 19 October 1780
From: Gordon, William
To: Adams, John


     
      Jamaica Plain Oct. 19. 1780
     
     O! human nature, what are thou! When one of the most noted Republicans cannot be consistent; nor be placed on an eminence without having his head affected. My former letter was designed for Messrs. Adams and Dana, whom I humourously considered as in partnership: but I now find that they are not partners—that they carry on business separately and that I must be at the expence of corresponding with each, tho I have not plenty, either of pen, ink, paper or time.
     My Friend John Adams
     Being first mentioned made the joint letter his own property; therefore I have heard nothing from his honour Francis Dana Esqr. I am obliged to his Excellency however for ordering it to be answered by his Amanuensis, and for authenticating the whole answer by his own hand writing; but by no operation could I find in it the name of Dana; till I had recourse to a mode of working similar to that of the trifling anagrammatist, and then from John Adams I extracted Dana, by a proper arrangement of the last letter in the christian; and the three first of the sur name. Having thus remarked by way of preface, I shall proceed to consider your favour of May 26th. orderly and paragraphically. Paris I know and London I know to be cities; but pray what is Hotel de Valois Ruë de Richelieu? I suppose it to be some great house, in some certain street, where his Excellency resides.
     I would wish my scrawl to travel in little or no company, whenever it comes to Hotel de Valois, that so it may be the most acceptable: in much, it might meet with as little notice as a court attendant at full levee.
     The alterations were no amendments, but assisted in getting the plan through; and I am very glad that we have a new Constitution so near at hand, which though not so good as I could have wished, is much better than I feared, considering the tempers of people &c.; and vastly superiour to that paltry performance, which I contributed my hearty endeavours towards demolishing.
     Accidental circumstances have procured the Massachusetts a compliment, that their real merit does not entitle them to. As you once said at Braintree concerning him who has been long seeking the uppermost seat, that the world was a stranger to his true character, so may it be said concerning your present countrymen. Many persons in power have been more desirous of securing to themselves the continuance of that power, than of establishing all the rights of the community. The person that seconded the motion for a convention in 1795, Genl. Danielson, clogged it with those terms that effectually destroyed its intention, and it was carried in the morning, that there should be a convention in 1795 in case it was desired by a majority of all the inhabitants—I am sorry that Judge Sullivan supported him in it; but some of our cloth were uneasy, the matter was debated afresh in the evening, and by the united exertions of Treat Pain, Parsons and Lowell, it was altered to the majority of voters at the town meetings. To please the public it was agreed, that there might be a convention, if the people desired it; but it was not fixed that there should be; and I am convinced that leading men in the convention were against having a convention in 1795, and that when the time comes practices will be given into to prevent there being a majority in the towns for a convention, however I hope that herein they will be disappointed. What passed between me and our friend Samuel upon the occasion convinced me that he was not for it, and several others have spoken their minds unreservedly to the same purpose: however plausible their reasons are they are not weighty in my opinion; and should you be over in that period, and the independency of the State be continued your abilities I trust will be employed in procuring a vote of the people for the revision of the Plan of government, that so it may proceed on towards perfection, and measures be established for perpetuating the civil and sacred liberties of the Massachusetts people, and for rendering theirs the best government in the world.
     You with a pritty slight of hand slip over sending me news: but should the same plea be used by all others I should be as ignorant as the rest of my neighbours, had I ever such correspondences with every part of the world. Pray don’t trick me in the same way a second time: but be honest in the way of barter, and give me a quid pro quo. What you ought not to divulge, I would not wish you to write. What you may communicate with propriety in confidence, I humbly apprehend you may do with safety, as I have accustomed myself to keeping secrets, having studied Telemachas: but when I am to be silent as to what is wrote, or am only to conceal the writer, you must give me due notice of it.
     The Irish must be purblind, if they do not perceive that the ministerial sugar plumbs will be taken from them, unless American Independency is established, and that after having been feasted with fine promises they will have sour sauce served up to them, for having forced ministry into such concessions. Nothing made a great figure in English politics a long while back: and continued to do so, does England flatter herself that America will make a separate peace and join her to revenge herself against France and Spain. Was America to do it she would vie with England in blundering politics—yea, should she be only a silent spectator. Great Britain will never have honest thoughts of peace, till she can no longer prosecute the war without subjecting herself to immediate ruin. I want some able American, on your side the water, in a concise animated way to exhibit to Holland, Sweeden, Denmark, Portugal and Russia the insolence and haughtiness of G Britain in present circumstances, and to what an intolerable height it will proceed should Britain prevail against the fleets of France and Spain, and by force or treachery prevail over the Americans. Your pen employed in this service, and urging upon the above powers the state prudence and necessity of their dictating to G Britain to make peace and acknowledge American Independency, might do essential service to your country, and bring on that particular business for which you was dispatched across the herring pond.
     The manoeuvres of the combined fleets in the West Indies are at present out of my comprehension. Had they pushed their advantages, they might have taken St. Kitts or some other Island. France and Spain must make a point of falling with a superior naval force upon the ships of G B, if they mean to finish the war gloriously. Secresy in their councils might certainly enable them to do it. The nature of their governments gives them an opportunity of keeping their schemes private beyond what the British possesses. Business must pass thro’ so many hands in G B, who must be acquainted with the destination of a fleet, that it is extremely difficult to conceal it: but in France and Spain, none but the Sovereign and his right hand should be able to tell or even to conjecture, whether the armament is designed for the East Indies, the West Indies or Boston; and in fitting it out, the appearances for each should be equally strong, so as that no certain intelligence could be gained from workmen, from pilots, from commanders, or from stores. Secresy—Secresy—Secresy, is the great secret in carrying on war with advantage. By means of it the enemy is thrown upon a false scent, arising from their own misgivings and are put upon a wild goose chase. Sat sapienti verbum.If you have no powers from Congress to make a direct application to ministers, you can improve your acquaintance with ministers.
     And now Mr. Republican, what! afraid of Prince Posterity! You a Commonwealthsman, and be concerned lest a future Prince should mistake your character! Ah! what! is Character so dear, that serving your Country will not give you a quietus, unless some Historiographer tells a long tale of your leaving your wife &c., &c., &c: and blazons your patriotism: and do you threaten, that if it is not done to your satisfaction, you yourself will turn Historiographer? Methinks I have caught you, and should you attempt to rival me, have you at my mercy. Risum
        veneatis Amici. You tell me that you love your Wife and that in the countries you see you don’t find anybody you like so well; prudently done; you knew that I lived in the neighbourhood of your wife and would be likely to tell her the fine thing you said of her. That impartial heathen Historians, whether malignant or not, would not allow any higher motive to govern men than ambition, is not strange—they had not the means of ascending or being wrought up to a higher. They well knew that tho’ it was a maxim—dulce et
        decorum est pro patria mori—yet the deaths occasioned by it were not owing to the pro patria, or the dulce but to the decorum—the character, the character that men gained by dying pro patria. The name of a Patriot fed the spirit of ambition, and wrought wonders: but who of those great Patriots that are upon record would have died in private to have saved his country, had he despaired of its ever being known and made public. They expected to be honoured by men. Christianity however lays the foundation for better principles, and the christian historian will allow that men may act from a sense of duty, though as he will want penetration to discover the motives of any one heart but his own, he may write dubiously upon the point. What say you to that? I shall not set up for a perfect while I shall endeavour to shew myself an impartial historian: but should you turn Historiographer to tell the world what a huge Patriot you are, let me tell you, that the more you write in your own praise the less they will believe you, and that the louder you sound your trumpet the deafer they will grow. A Patriot has great charms in the esteem of many; but the friend of mankind or the christian has much greater—The first to serve his country will trample upon the rights of the rest of mankind—thus did the Roman patriotism operate—The last, tho’ concerned for his country in particular wishes liberty and happiness to the world, and gives up his own little spot when the benefit of the world requires it. Let me then ever prefer the Christian, who does not, as Soame Jennings falsely teaches, sacrifice to his religious principles the love of this country, but regulates it so as not to admit of its setting aside his love to the whole human race; and who considers the world as his country, and his own nation as bearing that relation to the world that his own town does to his nation.
     By writing as above, so lengthy a letter, you will not think I am in haste; but if you are tired you may pause here; and try your patience, by delaying to go on and read all the news that is to be communicated in the other part.
     Mr. Hancock will be governour, unless Death should prevent it. I was employed by a Boston representative under the rose, to plead with Mr. Bowdoin that pro bono publico he would condescend to serve as Lt. Govr.: I urged that plea, and encourage the expectation from his not declaring off, that, if the Genl. Ct. are pritty well agreed, he will not decline. He will be a good poize, and prevent undue influence and eccentric motions.
     Some time back several persons dined together with the above mentioned, the conversation turned upon old matters, a country booby of a representative said, “ay I remember we used to say that you found the money and Sam Adams the brains.” A pause commenced for some minutes before the conversation was renewed. The poor mortal, upon being afterwards spoken to upon the impropriety of his remark, apologized by pleading, it was the truth and he thought there could be no hurt in speaking it.
     
     Dr. Cooper understands steering between Scylla and Charybdis as well as most persons, but of late touched and was in danger of losing a first rate hand. Mr. Hancock being disgusted applied for a pew at Mr. Wight’s, late Dr. Byles’s South-end. By some means the application got wind, several of the heads of Dr. C’s waited upon the Dr. and told him that he must make it up, which was done, in what way have not been told. The disgust was owing as I was informed to the Dr.’s advising in what order the gentlemen mentioned in the first bill brought in for an academy of arts and sciences should be ranged, and Mr. Saml. Adams being set before Mr. John Hancock. The first bill was rejected. In the second, which was passed, the house ordered that the names should be ranged in alphabetical order. The story now related concerning the Dr. is in confidence; but may be communicated to Mr. Dana in confidence. The President Dr. Langdon has resigned. The students urged on by others presented a vote testifying their dislike and desiring him to resign, the Dr. hastily complied without consulting or considering the impropriety of a resignation occasioned by such a request. I am for calling the students to an account for their disorderly proceeding, and causing them to know their proper place, but do not expect that I shall carry the point. An enquiry might occasion discoveries that some gentlemen are perhaps willing to prevent more for their own sakes or the sake of their friends, than for sake of the President. I had the pleasure of being in Dr. Lee’s company once and again. Reforms are needful. Mr. Izzard, I have been told by those with whom he has conversed, talks with much less reserve than the Dr. The truth I trust will out, and the ruin of the country be prevented by speedy reformations both at home and abroad.
     Mr. Thomas Cushing is chosen one of the Counsellors and Senators for Suffolk. He had many votes thro’ a design of getting him out of the Probate Office. Deacons Nyles and Fisher, Mr. Pitts and Mr. Sumner of Roxbury, are the rest elected by the majority for Suffolk. Mr. White of Brookline has got himself returned representative, and means I apprehend to try for the vacant senatorial seat, but it is most probable that the general court will fill it with a Bostonian.
     The people at large appear to acquiesce in the late political manoeuvre of Congress for exchanging the old continental at forty for one new bill. Through the peculiar circumstances attending our youth, we can venture upon those extraordinary expedients, which would in an old country have produced a fit of the palsy or apoplexy: but these violences must not be repeated; or we shall ruin our constitution and begin to decay before we have arrived at maturity. I wonder what the European Politicians say to this manoeuvre. I believe, when it is found that it goes down thro’ the Continent without occasioning any convulsion, Lord North will be greatly shocked, and be more dubious of vanquishing America thro’ the failure of what he has stiled our only instrument for carrying on the war. I intend urging upon our new managers the keeping of public faith as the sine qua non of good and prosperous government. If under a new Constitution individuals will forsake their old bad practices and in their political capacity do justly and honestly and study the good of their country, the Massachusetts may and will flourish—and may after a while establish a good national character: but if old pranks are repeated under the new Constitution, we shall make but a miserable figure in the writings of a faithful intelligent historian.
     The letter dated Tappan Oct. 2. 1780, was wrote by Genl. Knox—Sentinel and the People of the Massachusett’s Bay by your correspondent. Major Andre was taken by three of the York militia, out with others as a scouting party. When one of them sprung out from his couvert and seized Andres horse. The Major asked where he belongd. He answered to below. the Major suspecting no deceit said, so do I. When the other two joined, and he found his mistake, the confusion that followed was apparent, and they proceeded to search till they discovered the papers. Large offers were made, but did not avail. Whoever lives to read a good history of these times, should it be wrote by an impartial and intelligent hand, will be under the necessity of admitting the doctrines of general and particular providences—or the extensive efficacious and universal government of Heaven over all wordly matters. General Green in the orders of the day after the plot was discovered, inserted as follows, “The providential train of circumstances which led to it affords a most convincing proof that the liberties of America are the object of divine protection.”
     Arnold’s behaviour had excited suspicions in the breasts of the officers who had the command of the scouting parties, to the amount of 800; and before this discovery, they had determined, that had Arnold came down to have ordered them nearer to the enemy, to have seized him upon their suspicions and to have had his conduct examined into.
     I shall not write to our friend Mr. Dana by this opportunity, but by another from Newport in a few days. We have heard of a large capture of British ships to the amount of sixty by the French and Spaniards, so many different ways, that we promise ourselves that the good news will be confirmed. Nothing but dire necessity will make the British ministry think seriously of Peace. Heaven grant that that necessity may exist soon!
     Saw Mr. Cranch this morning, spoke of Mrs. Adams, no intimation but what all were well. Design myself the pleasure of seeing her soon at Braintree. My respects to Mr. Dana, Your Son or Sons, Mr. Thaxter and Mr. Gillam. The letter he received from Mr. Tabor was received safe by Mr. Browns care. Your sincere friend and very humble servant.
     
      William Gordon
     
    